DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claims 8 and 12 are objected to because of the following informalities:  
-Claim 8, lines 2-3: please correct “the other extension tube” to “the another extension tube”
-Claim 8, line 4: please correct “the other extension tube” to “the another extension tube”
-Claim 12, line 2: please correct “the catheter adapter” to “a catheter adapter”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierman (US 5,702,371 A).
Regarding claim 1, Bierman discloses a vascular access system (see Fig. 15-23), comprising:
	a catheter adapter (“a corresponding connector on a distal end of tubing (not shown)”, see col. 24 lines 53-56); and
	an extension set (J-loop tube fitting 306), comprising:
	a first end (end of J-loop tube fitting 306 at connector 326) comprising a first connector (connector 326) coupled to the catheter adapter (“a corresponding connector on a distal end of tubing (not shown)”, see col. 24 lines 53-56);
	a second end (end of J-loop tube fitting 306 at connector 312) comprising a second connector (connector 312);
	an extension tube (tube 320) disposed between the first end (end of J-loop tube fitting 306 at connector 326) and the second end (end of J-loop tube fitting 306 at connector 312); and
	a brace (body 308) configured to hold the extension tube (tube 320) in a curved position (see Figs. 15, 20, and 23, see col. 24 lines 36-52) (note: the limitation “or a housing disposed between the first connector and the extension tube, wherein the housing is U-shaped or V-shaped, wherein a fluid pathway extends through the housing” is not required by the claim as it is written in the alternative).

Regarding claim 2, Bierman discloses the vascular access system of claim 1, wherein the extension set (J-loop tube fitting 306) comprises the brace (body 308), wherein the brace (body 308) comprises a hub (clip 314), wherein the hub (clip 314) comprises an arm (transverse member 322), wherein the arm (transverse member 322) comprises a coupling portion (tubular segment 310) configured to couple to the extension tube (tube 320), wherein the extension tube (tube 320) is curved between the hub (clip 314) and the coupling portion (tubular segment 310) (see Figs. 15, 20, and 23).

Regarding claim 3, Bierman discloses the vascular access system of claim 2, wherein the arm (transverse member 322) is rigid (body 308, which includes transverse member 322, is rigid – see col. 24 lines 3-6).

Regarding claim 12, Bierman discloses an extension set (J-loop tube fitting 306) (see Fig. 15-23), comprising:
a first end (end of J-loop tube fitting 306 at connector 326) comprising a first connector (connector 326) coupled to the catheter adapter (“a corresponding connector on a distal end of tubing (not shown)”, see col. 24 lines 53-56);
a second end (end of J-loop tube fitting 306 at connector 312) comprising a second connector (connector 312);
an extension tube (tube 320) disposed between the first end (end of J-loop tube fitting 306 at connector 326) and the second end (end of J-loop tube fitting 306 at connector 312); and
a brace (body 308) configured to hold the extension tube (tube 320) in a curved position (see Figs. 15, 20, and 23, see col. 24 lines 36-52).

Regarding claim 13, Bierman discloses the extension set of claim 12, wherein the brace comprises a hub (clip 314), wherein the hub (clip 314) comprises an arm (transverse member 322), wherein the arm (transverse member 322) comprises a coupling portion (tubular segment 310) configured to couple to the extension tube (tube 320), wherein the extension tube (tube 320) is curved between the hub (clip 314) and the coupling portion (tubular segment 310) (see Figs. 15, 20, and 23).

Regarding claim 14, Bierman discloses the extension set of claim 13, wherein the coupling portion (tubular segment 310) of the arm (transverse member 322) comprises an enclosed opening (opening through segment 310 is tubular – see col. 24 lines 6-7).

Regarding claim 16, Bierman discloses the extension set of claim 12, wherein the arm (transverse member 322) is rigid (body 308, which includes transverse member 322, is rigid – see col. 24 lines 3-6).

Claims 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melker et al. (US 5,250,038 A).
Regarding claim 7, Melker discloses an extension set (see Fig. 1), comprising:
	a first connector (threaded connection on main arm 32 for connecting to fitting 34);
	a housing (proximal Y-fitting 30), comprising a first end (end of proximal Y-fitting 30 on main arm 32 at threaded connection for connecting to fitting 34), a second end (end of proximal Y-fitting 30 at connector 36), and a fluid pathway extending through the first end (end of proximal Y-fitting 30 on main arm 32 at threaded connection for connecting to fitting 34) and the second end (end of proximal Y-fitting 30 at connector 36), wherein the first end (end of proximal Y-fitting 30 on main arm 32 at threaded connection for connecting to fitting 34) is coupled to the first connector (threaded connection on main arm 32 for connecting to fitting 34), wherein the housing is V-shaped (proximal Y-fitting 30 has a V-shape (see Fig. 1)) (note: the limitation “or U-shaped” is not required by the claim as it is written in the alternative);
	an extension tube (extension tube 37) comprising a distal end (end of extension tube 37 at connector 36) and a proximal end (end of extension tube 37 at connector 38), wherein the distal end (end of extension tube 37 at connector 36) is coupled to the second end (end of proximal Y-fitting 30 at connector 36) of the housing (proximal Y-fitting 30), wherein the fluid pathway of the housing (proximal Y-fitting 30) is in fluid communication with a fluid pathway of the extension tube (extension tube 37); and
	a second connector (male connector 38) coupled to the proximal end (end of extension tube 37 at connector 38) of the extension tube (extension tube 37).

	Regarding claim 10, Melker discloses the extension set of claim 7, wherein the first connector (threaded connection on main arm 32 for connecting to fitting 34) comprises a luer lock connector (male luer lock fitting 34, see col. 4 lines 12-15), wherein the luer lock connector (male luer lock fitting 34) comprises a check valve (check valve 33, see col. 4 lines 12-15).

	Regarding claim 11, Melker discloses the extension set of claim 7, wherein the housing (proximal Y-fitting 30) is monolithically formed as a single unit with the first connector (threaded connection on main arm 32 for connecting to fitting 34) (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bierman (US 5,702,371 A), as applied to claims 2 and 12 above, in view of Mendels (US 2005/0267445 A1).
Regarding claims 4 and 17, Bierman discloses the vascular access system of claim 2 and the extension set of claim 12, respectively, wherein the extension tube (tube 320) is a first extension tube.  However, Bierman fails to state that the extension set comprises a second extension tube extending distally from the hub, wherein the second extension tube comprises a distal end and a proximal end, wherein the second connector is coupled to the distal end of the second extension tube.
	Mendels teaches a vascular access system/extension set (see Fig. 2) wherein the extension set (manifold 200) comprises a second extension tube (lumen 227) extending distally from the hub (connector 221), wherein the second extension tube (lumen 227) comprises a distal end (end of lumen 227 at female connector at proximal portion B – see par. [0143]) and a proximal end (end of lumen 227 at connector 221), wherein the second connector (female connector – see par. [0143]) is coupled to the distal end (end of lumen 227 at female connector at proximal portion B – see par. [0143]) of the second extension tube (lumen 227) (see Fig. 2).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension set of Bierman to include the second extension tube as taught by Mendels in order to allow for simultaneous connection to multiple peripheral elements and administration of different fluids (see Mendels par. [0128] and [0143]).

	Regarding claim 5, modified Bierman teaches the vascular access system of claim 4 substantially as claimed.  Modified Bierman as modified above fails to state a needleless connector coupled to the second connector.
Mendels further teaches a needleless connector (male connector 207) coupled to the second connector (female connector – see par. [0143]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the extension set of modified Bierman to include the needleless connector of Mendels in order to allow for simultaneous connection to multiple peripheral elements and administration of different fluids (see Mendels par. [0128] and [0143]).

Regarding claim 18, Bierman discloses the extension set of claim 12.  However, Bierman fails to state a needleless connector coupled to the second connector.
Mendels teaches an extension set (see Fig. 2) comprising a needleless connector (male connector 207) coupled to the second connector (female connector – see par. [0143]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension set of Bierman to include the needleless connector of Mendels in order to allow for simultaneous connection to multiple peripheral elements and administration of different fluids (see Mendels par. [0128] and [0143]).

Regarding claim 20, Bierman discloses the extension set of claim 12.  However, Bierman fails to state that the second connector comprises a multi-port connector.
Mendels teaches an extension set (see Fig. 2) wherein the second connector (connector 221) comprises a multi-port connector (manifold 200).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second connector of the extension set of Bierman to include a multi-port connector as taught by Mendels in order to allow for simultaneous connection to multiple peripheral elements and administration of different fluids (see Mendels par. [0128] and [0143]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bierman (US 5,702,371 A), as applied to claims 1 and 12 above, in view of Melker et al. (US 5,250,038 A).
Regarding claims 6 and 19, Bierman discloses the vascular access system of claim 1 and the extension set of claim 12, respectively, wherein the first connector (connector 326) comprises a luer lock connector (see col. 24 lines 53-61).  However, Bierman fails to explicitly state that the luer lock connector comprises a check valve.
	Melker teaches a vascular access system (see Fig. 1) wherein the luer lock connector (luer lock fitting 34) comprises a check valve (check valve 33).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the luer lock connector of Bierman to include a check valve as taught by Melker in order to provide valved attachment to medical fluid devices (see Melker col. 4 lines 12-15).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Melker et al. (US 5,250,038 A), as applied to claim 7 above, in view of Mendels (US 2005/0267445 A1).
Regarding claim 8, Melker discloses the extension set of claim 7.  However, Melker fails to state another extension tube extending distally from the second end of the housing, wherein the other extension tube comprises a distal end and a proximal end, wherein a third connector is coupled to the distal end of the other extension tube.
	Mendels teaches an extension set (see Fig. 2) having an extension tube (lumen 227) and another extension tube (lumen 226) extending distally from the second end (top end of connector 221 in Fig. 2) of the housing (connector 221), wherein the other extension tube (lumen 226) comprises a distal end (end of lumen 226 at female connector at proximal portion B – see par. [0143]) and a proximal end (end of lumen 226 at connector 221), wherein a third connector (female connector at proximal portion B – see par. [0143]) is coupled to the distal end (end of lumen 226 at female connector at proximal portion B – see par. [0143]) of the other extension tube (lumen 226).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension set of Melker to include another extension tube as taught by Mendels in order to allow for simultaneous connection to multiple peripheral elements and administration of different fluids (see Mendels par. [0128] and [0143]).

	Regarding claim 9, Melker discloses the extension set of claim 7.  However, Melker fails to explicitly state a needleless connector coupled to the second connector.
	Mendels teaches an extension set (see Fig. 2) comprising a needleless connector (female connector at proximal portion B – see par. [0143]) coupled to the second connector (male connector 207).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second connector of the extension set of Melker to couple to a needleless connector as taught by Mendels in order to allow for connection to different peripheral elements and administration of different fluids (see Mendels par. [0128] and [0143]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bierman (US 5,702,371 A), as applied to claim 13 above.
Regarding claim 15, Bierman discloses the extension set of claim 13.  However, Bierman fails to explicitly state that the coupling portion of the arm comprises a snap feature configured to hold the extension tube.
Bierman teaches that the hub (clip 314) of the arm (transverse member 322) comprises a snap feature (slot 316) configured to hold the extension tube (tube 320) (see col. 26 lines 53-62).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling portion (tubular segment 310) of Bierman to have a snap feature similar to the symmetric hub (clip 314) of Bierman in order to facilitate attachment/release of the extension tube (see Bierman col. 24 lines 37-44 and col. 26 lines 53-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783